DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-12, and 14-22 are presented for examination.
Claims 3, 13 are cancelled.
Claims 1-2, 4-12, and 14-22 are allowed.

Invention
The Present invention teaches "An autonomous driving method of a vehicle using V2X communication includes acquiring signal information about a plurality of traffic lights installed at an intersection, determining a signal error in at least one of the plurality of traffic lights by comparing signal information about at least two traffic lights intersecting or facing each other among the acquired signal information, and resetting a driving path of a host vehicle depending on a result of the determination.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-2, 4-12, and 14-22 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 03/08/2022, Pages 1-2.  Further, the prior art on record fails to teach or suggest, claims 1, 4, and 11 are allowed, the claims 2, 5-10, 12, and 14-22  are also allowed based on their dependency upon the independent claims 1, 4, and 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         AN et al. (US Pub. No.: 2017/0221366 A1) teaches “Disclosed are an autonomous vehicle driving system and method that increase probability that a signal of a traffic light will be recognized by using map information built in an autonomous vehicle driving system and a traffic light infrastructure, determine which travel route is allowed according to a camera recognition result and signal information delivered through V2X communication (traveling is allowed from which entrance lane to which exit lane), and 

          Vig et al. (US Pat. No.: 2020/0211375 A1) teaches “Systems, devices, products, apparatuses, and/or methods, for detecting a missing traffic face, including: obtaining sensor data that includes a plurality of images associated with a geographic location including a roadway and associated with a plurality of image capture locations in the geographic location, determining in a subset of images of the plurality of images, a plurality of image areas associated with at least one predicted traffic face, determining a plurality of rays that project through 3-D spaces of the geographic location associated with the plurality of image areas from a subset of image capture locations of the plurality of image capture locations associated with the subset of images, and identifying at least one location of a traffic face in the geographic location based on a sum of unit vectors of the plurality of rays that project through the 3-D spaces of the geographic location at the at least one location of the traffic face.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667